NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOMAS RASK,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2463
                                             )
BOB GUALTIERI, in his official capacity      )
as SHERIFF OF PINELLAS COUNTY,               )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Paul M. Crochet and Timothy W. Weber
of Weber, Crabb & Wein, P.A. St.
Petersburg, for Appellant.

Della Connolly Cope, Senior Associate
Counsel, Pinellas County Sheriff's Office,
Largo; and Nicole E. Durkin, Senior
Associate Counsel, Pinellas County
Sheriff's Office, Largo (substituted as
counsel of record), for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and LUCAS, JJ., Concur.